Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “configure a count value of each of all nodes constituting the touch sensor, wherein the count value of each node of all nodes include a value to which different weights are applied, based on at least one parameter; compare a count value of each node to which a weight is applied with a designated reference value; and determine an area including at least one node having a count value exceeding the designated reference value amount all nodes constituting the touch sensor to be the ineffective input area, based on the comparison result” fig 7 [0122][0146] [0186] with all other limitation cited in claims 1 and 14. and “configure a count value of each of all nodes constituting the touch sensor, wherein the count value of each node of all nodes include a value to which different weights are applied, based on the time during which the user input is maintained in the designated area; compare a count value of each node to which a weight is applied with a designated reference value; and determine an area including at least one node having a count value exceeding the designated reference value amount all nodes constituting the touch sensor to be the ineffective input area, based on the comparison result” fig 7 [0122][0146] [0186] with all other limitation cited in claims 11 and 15.

Bathiche US 9582122 discloses a touchscreen device with touch sensitive bezel sensing techniques but does not disclose configure “a count value of each of all nodes constituting the touch sensor, wherein the count value of each node of all nodes include a value to which different weights are 
Gim et al US 20130222338 discloses a touchscreen display device which senses touches at a first sensing area in the periphery and a second area in the central region of the device but does not disclose “a count value of each of all nodes constituting the touch sensor, wherein the count value of each node of all nodes include a value to which different weights are applied, based on at least one parameter; compare a count value of each node to which a weight is applied with a designated reference value; and determine an area including at least one node having a count value exceeding the designated reference value amount all nodes constituting the touch sensor to be the ineffective input rea, based on the comparison result”.
Park et al US 20140125612 discloses a touch screen device with grip sensor mitigate unintentional touch executions but does not disclose “a count value of each of all nodes constituting the touch sensor, wherein the count value of each node of all nodes include a value to which different weights are applied, based on at least one parameter; compare a count value of each node to which a weight is applied with a designated reference value; and determine an area including at least one node having a count value exceeding the designated reference value amount all nodes constituting the touch sensor to be the ineffective input rea, based on the comparison result”.
For at least these reasons the cited references do not read on the claimed invention.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 01/26/2022Primary Examiner, Art Unit 2692